En este caso en que el acusado fué declarado culpable de acometimiento y agresión grave por baber agredido a una mujer, fué condenado a pagar $100 de multa y en de-fecto de pago a un día de cárcel por cada dollar que deje de satisfacer, no excediendo la prisión de 90 días. No exis-*1002tiendo ,en los autos prueba de que el acusado fuera un va-rón adulto como se alegó, se modificó la sentencia conde-nándolo a pagar $50 de multa y en defecto de pago a sufrir un día de cárcel por cada dollar que deje de satisfacer. 25 D. P. R. 629.
El Juez Presidente Sr. del 'Toro, emitió la opinión del tribunal.